Case 18-19100        Doc 38     Filed 11/19/18     Entered 11/19/18 12:21:16          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 19100
         Joseph A Williams

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 08/22/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 4.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-19100             Doc 38   Filed 11/19/18    Entered 11/19/18 12:21:16             Desc         Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor              $1,185.00
           Less amount refunded to debtor                        $1,185.00

 NET RECEIPTS:                                                                                          $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                         $0.00
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

 Attorney fees paid and disclosed by debtor:                      $0.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim       Principal       Int.
 Name                                  Class   Scheduled      Asserted      Allowed        Paid          Paid
 1st Loans Financial               Unsecured           0.00           NA           NA            0.00        0.00
 1st Loans Financial               Unsecured         700.00           NA           NA            0.00        0.00
 Acceptance Now                    Unsecured      5,162.00            NA           NA            0.00        0.00
 Armor Systems Co                  Unsecured          50.00           NA           NA            0.00        0.00
 ATG CREDIT                        Unsecured         128.00           NA           NA            0.00        0.00
 City of Chicago                   Unsecured      4,111.00            NA           NA            0.00        0.00
 CMRE Financial Services           Unsecured         810.00           NA           NA            0.00        0.00
 Comcast                           Unsecured      1,000.00            NA           NA            0.00        0.00
 Commonwealth Edison               Unsecured      1,000.00            NA           NA            0.00        0.00
 Credit Acceptance Corp            Secured       27,314.00     27,638.61     27,638.61           0.00        0.00
 Credit Cntrl                      Unsecured      2,378.00            NA           NA            0.00        0.00
 Department of Education/Navient   Unsecured     17,000.00            NA           NA            0.00        0.00
 Dependon Collection Se            Unsecured         891.00           NA           NA            0.00        0.00
 Devon Financial                   Unsecured         800.00           NA           NA            0.00        0.00
 Devon Financial Services          Unsecured      1,808.20            NA           NA            0.00        0.00
 Diversified Consultants, Inc.     Unsecured         275.00           NA           NA            0.00        0.00
 First Cash Advance                Unsecured         999.00           NA           NA            0.00        0.00
 Heritage Acceptance Corp          Secured        8,922.00       8,984.02     8,984.02           0.00        0.00
 Hertg Accpt                       Unsecured           0.00           NA           NA            0.00        0.00
 Illinois tollway                  Unsecured      1,014.00            NA           NA            0.00        0.00
 Internal Revenue Service          Priority       5,000.00       4,920.78     4,920.78           0.00        0.00
 Internal Revenue Service          Unsecured           0.00        213.84       213.84           0.00        0.00
 MCSI Inc                          Unsecured         500.00           NA           NA            0.00        0.00
 MCSI Inc                          Unsecured         150.00           NA           NA            0.00        0.00
 MCSI Inc                          Unsecured          50.00           NA           NA            0.00        0.00
 Med Business Bureau               Unsecured          56.00           NA           NA            0.00        0.00
 Metropolitan Auto Lending         Unsecured      8,096.18            NA           NA            0.00        0.00
 Nicor Gas                         Unsecured      1,000.00            NA           NA            0.00        0.00
 Southwest Credit Syste            Unsecured         577.08           NA           NA            0.00        0.00
 Village of Calumet Park           Unsecured         100.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-19100        Doc 38      Filed 11/19/18     Entered 11/19/18 12:21:16             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                           $36,622.63               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                          $36,622.63               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $4,920.78               $0.00             $0.00
 TOTAL PRIORITY:                                          $4,920.78               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                $213.84               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $0.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
